Under the facts, as presented by this record, the state was clearly entitled to the general affirmative charge. The verdict and judgment was for the minimum penalty under the law. Admitting therefore that the court committed technical error in "Permitting the state to prove, over defendant's objection, that the prosecuting witness paid the defendant for the treatment administered to her by him or what the defendant's charges for such treatments were, unless this was shown to be of the res gestæ of the treatment." Still, as the state was, on the undisputed evidence, entitled to a conviction, and the penalty imposed was the smallest fine provided by the statute, no injury could possibly have come to the defendant's cause by reason of the ruling and the admission of the testimony incident thereto. *Page 425 
The majority of the court are of the opinion and so rule that the rehearing is granted, the judgment of reversal set aside, and the judgment of the circuit court is affirmed.
FOSTER, J., dissents.